Appeal by the defendant from a judgment of the County Court, Nassau County (Ort, J.), rendered January 16, 2003, convicting him of attempted assault in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court erred in failing to completely redact the notations in the hospital records regarding the complainant’s account of his injuries is without merit. The statement in the hospital records that the complainant “turned while man tried to stab him in the back,” was properly admitted pursuant to the business records exception to the hearsay rule (see CPLR 4518), because it was relevant to the diagnosis and treatment of the complainant’s injuries (see People v Baltimore, 301 AD2d 610 [2003]; People v Goode, 179 AD2d 676 [1992]).
The defendant’s remaining contentions are without merit. Schmidt, J.P., Adams, Luciano and Lifson, JJ., concur.